Citation Nr: 1132718	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back disability, lumbosacral sprain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1950 to January 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a rating higher than 10 percent for his low back disability.  A subsequent July 2008 RO decision, however, found clear and unmistakable error (CUE) in that April 2007 decision and consequently increased the rating for the Veteran's low back disability from 10 to 20 percent retroactively effective from November 6, 2006.  An even more recent November 2009 RO decision again found CUE and assigned an earlier effective date of November 3, 2006 (i.e., 3 days earlier) for this 20 percent rating.  The Veteran wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Board finds another VA compensation examination is needed to reassess the severity of the Veteran's low back disability, especially to consider the pertinent private treatment records that recently have been associated with the claims file as well as any additional records that may be obtained as a result or consequence of this remand.  Medical findings by a VA compensation examiner are needed to assess the Veteran's contentions that the degenerative arthritis in the lumbosacral segment of his spine has worsened and involves radiating pain and numbness into his lower extremities, not to mention what he believes is ankylosis of his entire spine (that is, when also considering the adjacent cervical segment).  This additional VA compensation examination also is needed because the Veteran's last VA compensation examination for this disability was in January 2007, so some 41/2 years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Mere passage of time does not invoke the need for another or new examination.  Cf. Palczewski v. Nicholson, 20 Vet. App. 563 (2007) (discussing this notion in the context of a claim for service connection).  But, here, the fact that the Veteran alleges his disability is worse than when last evaluated is enough to invoke VA's obligation in this particular instance to have him reexamined.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


And as a preliminary step, the AMC must confirm there are no outstanding treatment records at the local VA Medical Center (VAMC) in Nashville.  As it stands, there are no records from this VAMC dated since June 2010, so for over a year now, raising the possibility that more recent records might need to be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to assist in searching for any additional VA treatment records by specifying the dates, locations, and providers of these treatments at whatever VA facilities.  And in particular, after allowing an appropriate time for response, contact the VAMC in Nashville, Tennessee, to obtain all of his relevant treatment records, including especially any additional records since June 2010.

If these or any other requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).


2.  Upon receipt of any additional records requested in the preceding paragraph 1, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's low back disability.  
He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim.  
38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  
The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other records.

The examiner must discuss the rationale for any opinions and conclusions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.


The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



